Citation Nr: 0934684	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-18 365	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION


The Veteran served on active duty from January 1955 to 
January 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2009, as support for his claims, the Veteran 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge of the Board.

The Board advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's claims for 
service connection for a lumbar strain and degenerative disc 
disease of the cervical spine.

The Veteran's service treatment records show that he was 
treated for problems associated with both his lumbar and 
cervical spine.  In April 1956, he was seen for low back pain 
related to a mechanical lumbar strain.  And in February 1957, 
he was treated for a sore neck.  But a chronic (meaning 
permanent) disability involving his lumbar or cervical spine 
was not identified in service.

In fact, there is no further reference to low back or neck 
problems until many years after the Veteran's military 
service had ended.  In this regard, VA treatment records 
dated from 2000 to 2007 were reviewed, several of which show 
treatment for a lumbar strain and degenerative disc disease 
of the cervical spine.  None of these records, however, 
indicates the etiology or date of onset of either condition.  

In a February 2006 letter, R.F., M.D., recorded the Veteran's 
history of intermittent back pain since an injury many years 
ago in service.  The Veteran reported the pain was located 
primarily in his upper back and neck but was also located in 
his lower back.  Dr. R.F. did not order X-rays but believed 
the Veteran's pain was due to degenerative disc disease in 
his back and lower neck.  Dr. R.F. never offered an 
independent medical opinion verifying the Veteran's self-
reported history.  This is important to note because, in 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence needed to link a current condition to the 
Veteran's military service.  

Thus, in light of these findings, including Dr. R.F.'s 
opinion, there is no basis to grant service connection for 
the Veteran's disabilities involving his lumbar and cervical 
spine.  But since the record contains (i) competent evidence 
of a current disability involving his lumbar and cervical 
spine, (ii) evidence of treatment for back and neck pain in 
service, and (iii) an indication that the disabilities 
involving his lumbar and cervical spine may have been 
incurred in service, but (iv) insufficient competent medical 
evidence on file for VA to make a decision on the claims, the 
evidence is sufficient to trigger VA's duty to obtain a 
medical nexus opinion on the question of whether the 
Veteran's disabilities involving his lumbar and cervical 
spine are related to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Scheduled the Veteran for a VA 
examination to determine whether his 
lumbar strain and degenerative disc 
disease of the cervical spine are related 
to his military service.  Following a 
review of the claims file and physical 
examination, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) these conditions, either or 
both, relate back to the Veteran's 
military service.  In offering this 
opinion, it would be helpful for the 
examiner to comment on (i) the relevant 
service treatment records showing one-
time treatment for back and neck pain; 
(ii) the fact that there are no 
documented post-service problems with 
either the Veteran's back or neck until 
many years after service; and (iii) Dr. 
R.F.'s February 2006 letter noting the 
Veteran's history of back and neck pain 
since service.

The VA examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

2.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



